1
2
3
4                                                         JS-6
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   BRIAN WALTERS;                       Case No. 5:18-cv-02672-AG-KK
                                          [Assigned for all purposes to Hon. Andrew J.
12                   Plaintiff,           Guilford]
13        vs.
                                          ORDER OF DISMISSAL
14
15   HOGAN SERVICES, INC., et al.;
                                          Date Action Filed: October 9, 2018
16                   Defendants.          Date of Removal December 27, 2018
17
18
19
20
21
22
23
24
25
26
27
28


                                     ORDER OF DISMISSAL
            Pursuant to the stipulation of the parties under Federal Rule of Civil
 1
     Procedure 41(a)(1)(A)(ii), IT IS HEREBY ORDERED that (1) Plaintiff’s
 2
     individual claims in the above-referenced action be dismissed with prejudice. The
 3
     parties shall bear his or its own attorneys’ fees and costs. The Clerk is directed to
 4
     close the file.
 5

 6
     Dated: January 13, 2020                          ______________________________
 7
                                                      Hon. Andrew J. Guiliford
 8
                                                      United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ______________________________________________________________________________

                                        ORDER OF DISMISSAL
                                                -2-
